Detailed  Action 

►	A request for continued examination under 37 CFR 1.114, including the fee set forthin 37 CFR 1.17(e), was filed on 14 OCT 2020 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Claim(s) 1, 3-6, 8,33-34, 65-66 and 87 is/are now pending.

►	The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


►	Please note that this application has been transferred to a different examiner within Technology Center 1600, Art Unit 1634. See the closing paragraph of this action for details.

REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - Sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
In particular,r the polyU oligos in Figure 1 are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).  
Required response – Applicant must provide:

Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.



35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejection(s) under 35 U.S.C. 112(b)/ 112 (pre-AIA ), second paragraph

►	Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.

	Claim 3 is indefinite because the phrase “the RNA” lacks proper antecedent basis in Claim 1.  For the evalution of this claim  against the prior art the examiner has read Claim 3 as follows: 
“The method of Claim 1, wherein the polynucleotide is mRNA.”  Please clarify.  
Amending Claim 3 to read as recited directly above would obviate this rejection.
 	
35 USC § 112 - 1ST PARAGRAPH


►	The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim REJECTIONS under 35 USC § 112- 1ST PARAGRAPH


►	Claim(s) 1, 3-6, 8,33-34, 65-66 and 87, is/are  rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for an in vitro method of modulating the nuclease resistance of a polynucleotide (i.e. increasing translation of a polypeptide from an mRNA transcript) having a coding region and a non-coding region,;  does not reasonably provide enablement for  an in vivo method [ i.e. method in a living organism (e.g. human being)]. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected to make the invention commensurate in scope with the Claims without undue experimentation.
	In In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court considered the issue of enablement in molecular biology.  The Court summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation necessary;  (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the Claims.  The Court also stated that although the level of skill in molecular biology is high, results of experiments in molecular biology are unpredictable.
	The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination. Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. These factual considerations are discussed more fully in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).	

Scope or breadth and/or Nature of the claims (invention)

Claim(s) 1, 3-6, 8,33-34, 65-66 and 87 encompass method(s) within the field of gene thereapy and encompass not only in vitro methods  of modulating the nuclease resistance of a polynucleotide (i.e. increasing translation of a polypeptide from an mRNA transcript) having a coding region and a non-coding region but also in vivo methods  of modulating the nuclease resistance of a polynucleotide (i.e. increasing translation of a polypeptide from an mRNA transcript) having a coding region and a non-coding region wherein the transcript/mRNA/polynucleotide  is an exogenous or an endogenous transcript/mRNA/polynucleotide.

Teach of the specification  and Working examples

 The specification teaches that the invention contemplates administration of exogenous stabilizing oligonucleotides to a subject in need thereof to treat a disease or condition associated with aberrant expression or under expression or production of a protein or enzyme. The specification also contemplates administration of the stabilizing oligonucleotide to hybridize to one or more endogenous polynucleotides encoding an under expressed polypeptide or enzyme to increase the expression to treat a disease. The specification demonstrates by working example that a 15-mer (2'0-Me-uracil) stabilizing oligonucleotide having a phosphorothioate backbone complementary to the poly A tail of an mRNA polynucleotide encoding human erythropoietin (EPO) protein, when co-administered to 293T cell, increased cumulative EPO production in said cell lines. However, the specification does not teach increase protein production in a cell that resides in an animal by co-administering an oligonucleotide comprising poly-U and a mRNA transcript into a cell. Whether the claimed invention would work in the same manner as in vitro is unpredictable. As such, the claim scope exceeds the teaching from the specification.

Relative skill of those in the art

As noted above the relative skill in the art is considered to be very high. PhD level scientist with at least 3 years of postdoctoral experience. 


State of the prior art and level of predictability in the art

The state of art at the time of filing considers the success of gene therapy  to be unpredictable. Verma et al. (1997, Nature, Vol. 389, pages 239-242, IDS), Anderson et al. (1998, Nature, Vol. 392, pages 25-30, IDS), and Palu et al. (1999, Journal of Biotechnology Vol. 68, pages 1-13 (cited by the applicat in the IDS filed 01 JUL 2019 ) discuss the inherent difficulties in gene therapy. The major difficulties include poor delivery systems and poor gene expression after delivery (see Anderson, page 30, 1st col., 5th paragraph).  In ex vivo gene therapy, transcriptional silencing is an obstacle that prevents sufficient gene expression to achieve therapeutic level. Another factor that affects the efficacy of gene therapy methods is the immune system of the host organism (see Palu, page 9, 1st col., 2nd paragraph, lines 1-5). Other documents that were considered for the finding provided herein include :  Dunbar et al. [Science 359 (eaan4672) : 10 pgs(JAN 2018) – hereinafter “Dunbar”] ; Mingozzi et al. [Blood 122(1) : 23-36(JUL 2013) – hereinafter “Mingozzi”] ; Orkin et al. [Bull. Of Medical Ethics.  MAR 1996 (116): 10-11 – hereinafter “Orkin”] and Ulrich-Vinther M. [Acta orthopedic. Supplementum 78(325) : 1-64 (APR 2007) – hereinafter “Ulrich-Vinther”]. 


Whether the claimed invention would work in vivo in the same manner as in vitro is clearly unpredictable.  As such, the claim scope exceeds the teaching from the specification and undue experimentation would be is required to make the invention as it is claimed. See M.P.E.P. §§ 706.03(n) and 706.03(z). 


Response to  Applicant’s Amendment / Arguments

►	Applicant's arguments with respect to the claimed invention  and the enablement rejection have been fully and carefully considered and are deemed  persuasive, in part. The applicat’s amendment and the showing of an unexpected result have overcome the outstanding prior art rejections, however the 112, first paragraph –enablement rejection has been maintained for the reason(s) detailed herein. The applicant traverses the 112, first paragraph –enablement rejection arguing that the amended claims are fully enabled by the application as filed. The applicant points to Example 3 and state, in part, that this example shows a comparison between a stabilizing oligonucleotide that has 30 nucleotides in comparison to the use of a stabilizing oligonucleotide that has 15 oligonucleotide in length. The data from these studies show that a stabilizing oligonucleotide having 15 nucleotides (i.e., between 5 and 20 claimed) resulted in higher protein yields relative to a stabilizing oligonucleotide having 30 nucleotides in length. The examiner agrees but notes that all experiments were performed in vitro (i.e. on cells in culture -  393T cells) and not in vivo (i.e. in a living organism). All of the experiments exemplified by applicant were performed in vitro in a carefully controlled environment.  Given the evaluation of the Wands factors, set forth above, the examiner continues to maintain that the Claims are not fully enabled for the entire claim scope encompassed by the instant invention. As such, undue experimentation would be is required to make the invention as it is claimed.



CONCLUSION

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov
 

EXAMINER SEARCH NOTES

13 JUN 2021 -  ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Considered the Search Report and Written Opinion in PCT/US2013/044769

 Planned Search 

Search terms:

All Inventor(s) e.g. Heartlein M?/au 

Gene therapy 
Stabiliz$
Oligonucleotide$ 
Polynucleotide$ 
coding 
mRNA
nuclease resistan$
modified base$

►	See the Examiner’s EAST and  STNext  search notes/strategy in IFW.